Exhibit 10.01

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
September 24, 2014, (the “Effective Date”) is made and entered by and between
Symantec Corporation, a Delaware corporation (the “Company”), and Michael A.
Brown (the “Executive”).

WHEREAS, the Executive has accepted permanent employment with the Company as of
September 24, 2014 (“Hire Date”) as the Company’s President and Chief Executive
Officer and is expected to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company;

WHEREAS, as the Company’s President and Chief Executive Officer, the Executive
will receive: (i) an Annual Base Salary as defined below; (ii) a Target Bonus as
defined below; (iii) an initial grant of equity valued at $12,000,000 at the
time of the grant, comprised of $3,600,000 in Restricted Stock Units (“RSUs”)
and $8,400,000 in Performance-based Restricted Stock Units (“PRUs”). Such grants
will be made on the date hereof, with the numbers to be granted calculated based
on the 20-day trailing average of the value of Symantec’s stock as of the close
of business on September 23, 2014. Executive’s RSUs will have a 3-year vesting
schedule, with 30% of the shares vesting in each of the first two years and the
remaining 40% vesting in the final year (it being understood that the first
vesting date shall occur on September 1, 2015). Executive’s PRUs shall have the
standard 3-year vesting schedule set forth in the Company’s standard form of PRU
Agreement;

WHEREAS, the Company has determined that appropriate arrangements should be
taken to encourage the continued attention and dedication of the Executive to
his assigned duties without distraction;

WHEREAS, this Agreement supersedes any previous agreement with Executive related
to his position as Interim President and Chief Executive Officer of the Company;

WHEREAS, notwithstanding the equity grants made to the Executive as of the date
hereof, the Executive and the Company contemplate that the Executive shall be
eligible to receive additional equity compensation in fiscal year 2016 in
connection with the Company’s annual focal review process, commensurate with the
Executive’s duties and responsibilities as President and Chief Executive Officer
during fiscal year 2016; and

WHEREAS, in consideration of the Executive’s employment with the Company as of
the Hire Date, the Company desires to provide the Executive with certain
compensation and benefits as set forth in this Agreement in order to ameliorate
the financial and career impact on the Executive in the event the Executive’s
employment with the Company is terminated for a reason related to, or unrelated
to, a Change in Control (as defined below) of the Company.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Annual Base Salary” means the Executive’s annual base salary rate,
exclusive of bonuses, commissions and other incentive pay, as in effect
immediately preceding Executive’s Termination Date. As of the Effective Date,
Executive’s Annual Base Salary is $1,000,000.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means:

(i) an intentional tort (excluding any tort relating to a motor vehicle) which
causes substantial loss, damage or injury to the property or reputation of the
Company or its subsidiaries;

(ii) any serious crime or intentional, material act of fraud or dishonesty
against the Company or its subsidiaries;

(iii) the commission of a felony that results in other than immaterial harm to
the Company’s business or to the reputation of the Company or Executive;

(iv) habitual neglect of Executive’s reasonable duties (for a reason other than
illness or incapacity) which is not cured within ten (10) days after written
notice thereof by the Board to the Executive;

(v) the disregard of written, material policies of the Company or its
subsidiaries which causes other than immaterial loss, damage or injury to the
property or reputation of the Company or its subsidiaries which is not cured
within ten (10) days after written notice thereof by the Board to the Executive;
or

(vi) any material breach of the Executive’s ongoing obligation not to disclose
confidential information and not to assign intellectual property developed
during employment which, if capable of being cured, is not cured within ten
(10) days after written notice thereof by the Board to the Executive.

(d) “Change in Control” means:

(i) any person or entity becoming the beneficial owner, directly or indirectly,
of securities of the Company representing forty (40%) percent of the total
voting power of all its then outstanding voting securities;

(ii) a merger or consolidation of the Company in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation;

 

2



--------------------------------------------------------------------------------

(iii) a sale of substantially all of the assets of the Company or a liquidation
or dissolution of the Company; or

(iv) individuals who, as of the date of the signing of this Agreement,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who becomes a director of the Company subsequent to the date of the signing of
this Agreement, whose election, or nomination for election by the Company
stockholders, was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board.

(e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.

(f) “Disability” means: (i) the Executive has been incapacitated by bodily
injury, illness or disease so as to be prevented thereby from engaging in the
performance of the Executive’s duties (provided, however, that the Company
acknowledges its obligations to provide reasonable accommodation to the extent
required by applicable law); (ii) such total incapacity shall have continued for
a period of six (6) consecutive months; and (iii) such incapacity will, in the
opinion of a qualified physician, be permanent and continuous during the
remainder of the Executive’s life.

(g) “Good Reason Termination” means:

(i) a material diminution in the Executive’s base compensation below the amount
as of the date of this Agreement or as increased during the course of his
employment with the Company, excluding any reduction generally applicable to all
senior executives provided, however, that such exclusion shall not apply if the
material diminution in the Executive’s base compensation occurs within (A) 60
days prior to the consummation of a Change in Control where such Change in
Control was under consideration at the time of Executive’s Termination Date or
(B) twelve (12) months after the date upon which such a Change in Control
occurs;

(ii) a material diminution in the Executive’s authority, duties or
responsibilities;

(iii) a requirement that that the Executive report to a corporate officer or
employee of the Company instead of reporting directly to the Board (or if the
Company has a parent corporation, a requirement that the Executive report to any
individual or entity other than the board of the ultimate parent corporation of
the Company);

(iv) a material change in the geographic location in which the Executive must
perform services; or

(v) any action or inaction that constitutes a material breach by the Company of
this Agreement;

 

3



--------------------------------------------------------------------------------

provided, however, that for the Executive to be able to terminate his employment
with the Company on account of Good Reason he must provide notice of the
occurrence of the event constituting Good Reason and his desire to terminate his
employment with the Company because of such Good Reason, within ninety (90) days
following the initial existence of the condition constituting Good Reason. The
Company must have a period of thirty (30) days following receipt of such notice
to cure the condition. If the Company does not cure the event constituting Good
Reason within such thirty (30) day period, the Executive’s Termination Date
shall be the day immediately following the end of such thirty (30) day period,
unless the Company provides for an earlier Termination Date.

(h) “Target Bonus” means the target payout (i.e., at 100% achievement of each of
the applicable metric(s) in effect from time to time) under the Company’s
Executive Annual Incentive Plan in effect for the Executive as of the
Termination Date. As of the Effective Date, Executive’s target bonus percentage
under the Executive Annual Incentive Plan is 150% of Annual Base Salary (it
being understood that for fiscal year 2015, the Target Bonus shall be prorated
for the time during such fiscal year that the Executive serves as the Company’s
President and Chief Executive Officer on a permanent basis).

(i) “Termination Date” means the last day of Executive’s employment with the
Company.

(j) “Termination of Employment” means the termination of Executive’s active
employment relationship with the Company.

2. Termination Unrelated to a Change in Control.

(a) Involuntary Termination Unrelated to a Change in Control. In the event of:
(i) an involuntary termination of Executive’s employment by the Company for any
reason other than Cause, death or Disability, or (ii) Executive’s resignation
for Good Reason, and if Section 3 does not apply, Executive shall be entitled to
the benefits provided in subsection (b) of this Section 2.

(b) Compensation Upon Termination Unrelated to a Change in Control. Subject to
the provisions of Section 5, in the event a termination described in subsection
(a) of this Section 2 occurs, the Company shall provide Executive with the
following, provided that Executive executes and does not revoke the Release (as
defined in Section 5):

(i) 3.0 times the sum of Executive’s Annual Base Salary and Target Bonus, paid
in a single lump sum cash payment on the sixtieth (60th) day following
Executive’s Termination Date.

(ii) For a period of up to eighteen (18) months following Executive’s
Termination Date, Executive and where applicable, Executive’s spouse and
eligible dependents, will continue to be eligible to receive medical coverage
under the Company’s medical plans in accordance with the terms of the applicable
plan documents; provided, that in order to receive such continued coverage at
such rates, Executive will be required to pay the applicable premiums to the
plan provider, and the Company will

 

4



--------------------------------------------------------------------------------

reimburse the Executive, within 60 days following the date such monthly premium
payment is due, an amount equal to the monthly COBRA premium payment, less
applicable tax withholdings. Notwithstanding the foregoing, if Executive obtains
full-time employment during this eighteen (18 month period that entitles him and
his spouse and eligible dependents to comprehensive medical coverage, Executive
must notify the Company and no further reimbursements will be paid by the
Company to the Executive pursuant to this subsection. In addition, if Executive
does not pay the applicable monthly COBRA premium for a particular month at any
time during the eighteen (18) month period and coverage is lost as a result, no
further reimbursements will be paid by the Company to the Executive pursuant to
this subsection. Notwithstanding the above, if the Company determines in its
sole discretion that it cannot provide the foregoing COBRA benefits without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to Executive a taxable lump-sum payment in an amount equal to
the monthly (or then remaining) COBRA premium that Executive would be required
to pay to continue his group health coverage in effect on the Termination Date
(which amount shall be based on the premium for the first month of COBRA
coverage).

(iii) Except as provided in Section 3(b)(iii) below, any RSUs that are not
vested as of Executive’s Termination Date shall terminate.

(iv) With respect to any (“PRUs”) held by the Executive that have not been
released to the Executive pursuant to the terms of the applicable Performance
Based Restricted Share Unit Award Agreement (the “PRU Agreement”) as of the
Termination Date shall be treated in accordance with the terms of the applicable
PRU Agreement as an involuntary termination other than for cause.

(v) Subject to the provisions of Section 18, Executive shall receive any amounts
earned, accrued or owing but not yet paid to Executive as of his Termination
Date, payable in a lump sum, and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

3. Termination Related to a Change in Control.

(a) Involuntary Termination Relating to a Change in Control. In the event
Executive’s employment is terminated on account of (i) an involuntary
termination by the Company for any reason other than Cause, death or Disability,
or (ii) the Executive voluntarily terminates employment with the Company on
account of a resignation for Good Reason, in either case that occurs (x) at the
same time as, or within the twelve (12) month period following, the consummation
of a Change in Control or (y) within the sixty (60) day period prior to the date
of a Change in Control where the Change in Control was under consideration at
the time of Executive’s Termination Date, then Executive shall be entitled to
the benefits provided in subsection (b) of this Section 3.

 

5



--------------------------------------------------------------------------------

(b) Compensation Upon Involuntary Termination Relating to a Change in Control.
Subject to the provisions of Section 5, in the event a termination described in
subsection (a) of this Section 3 occurs, the Company shall provide that the
following be paid to the Executive after his Termination Date, provided that
Executive executes and does not revoke the Release:

(i) 2.0 times the sum of Annual Base Salary and Target Bonus, paid in a single
lump sum cash payment on the sixtieth (60th) day following Executive’s
Termination Date. Notwithstanding the foregoing, to the extent Executive is
entitled to receive the severance benefit payable pursuant to Section 2(b)(i) as
a result of a qualifying termination prior to a Change in Control and then
becomes entitled to receive the severance benefit payable pursuant to this
Section 3 as a result of the Change in Control that was considered at the time
of Executive’s Termination Date becoming consummated within sixty (60) days
following Executive’s Termination Date, Executive shall not receive the
severance benefit payable pursuant to Section 2(b)(i) of this Agreement, but
instead shall receive the severance benefit payable pursuant to this
Section 3(b)(i) on the sixtieth (60th) day following Executive’s Termination
Date.

(ii) For a period of up to eighteen (18) months following Executive’s
Termination Date, Executive and where applicable, Executive’s spouse and
eligible dependents, will continue to be eligible to receive medical coverage
under the Company’s medical plans in accordance with the terms of the applicable
plan documents; provided, that in order to receive such continued coverage at
such rates, Executive will be required to pay the applicable premiums to the
plan provider, and the Company will reimburse the Executive, within sixty
(60) days following the date such monthly premium payment is due, an amount
equal to the monthly COBRA (or, as applicable, other) premium payment, less
applicable tax withholdings. Notwithstanding the foregoing, if Executive obtains
full-time employment during this eighteen (18) month period that entitles him
and his spouse and eligible dependents to comprehensive medical coverage,
Executive must notify the Company and no further reimbursements will be paid by
the Company to the Executive pursuant to this subsection. In addition, if
Executive does not pay the applicable monthly COBRA (or other) premium for a
particular month at any time during the eighteen (18) month period and coverage
is lost as a result, no further reimbursements will be paid by the Company to
the Executive pursuant to this subsection. Notwithstanding the above, if the
Company determines in its sole discretion that it cannot provide the foregoing
COBRA benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to Executive a taxable lump-sum payment in an amount equal
to the monthly (or then remaining) COBRA premium that Executive would be
required to pay to continue his group health coverage in effect on the
Termination Date (which amount shall be based on the premium for the first month
of COBRA coverage). Notwithstanding the foregoing, to the extent Executive is
entitled to receive the severance benefit provided pursuant to Section 2(b)(ii)
of the Agreement as a result of a qualifying termination prior to a Change in
Control, if Executive becomes entitled to receive the severance benefits payable
pursuant to this Section 3 as a result of the Change in Control that was
considered at the time of Executive’s Termination Date becoming consummated
within sixty (60) days following Executive’s Termination Date, Executive shall
be entitled to receive the severance benefit provided pursuant to this clause
(ii) and not the benefit provided pursuant to Section 2(b)(ii).

 

6



--------------------------------------------------------------------------------

(iii) With respect to any RSUs held by the Executive that are unvested at the
time of his Termination Date, all such unvested RSUs shall vest and settle not
later than sixty (60) days following the Termination Date.

(iv) With respect to any PRUs held by the Executive that have not been released
to the Executive pursuant to the terms of the applicable PRU Agreement as of the
Termination Date shall be treated in accordance with the terms of the applicable
PRU Agreement as a “Change of Control of the Company” (as defined therein).

(v) Subject to the provisions of Section 18, Executive shall receive any amounts
earned, accrued or owing but not yet paid to Executive as of his Termination
Date, payable in a lump sum, and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

4. Termination of Employment on Account of Disability, Death, Cause or
Voluntarily Without Good Reason.

(a) Termination on Account of Disability. Notwithstanding anything in this
Agreement to the contrary, if Executive’s employment terminates on account of
Disability, Executive shall be entitled to receive disability benefits under any
disability program maintained by the Company that covers Executive, and
Executive shall not receive benefits pursuant to Sections 2 and 3 hereof, except
that, subject to the provisions of Section 5 hereof, the Executive shall be
entitled to the following benefits provided that Executive executes and does not
revoke the Release:

(i) For a period of up to eighteen (18) months following Executive’s Termination
Date, Executive and where applicable, Executive’s spouse and eligible
dependents, will continue to be eligible to receive medical coverage under the
Company’s medical plans in accordance with the terms of the applicable plan
documents; provided, that in order to receive such continued coverage at such
rates, Executive will be required to pay the applicable premiums to the plan
provider, and the Company will reimburse the Executive, within 60 days following
the date such monthly premium payment is due, an amount equal to the monthly
COBRA premium payment, less applicable tax withholdings. Notwithstanding the
foregoing, if Executive obtains full-time employment during this eighteen
(18) month period that entitles him and his spouse and eligible dependents to
comprehensive medical coverage, Executive must notify the Company and no further
reimbursements will be paid by the Company to the Executive pursuant to this
subsection. In addition, if Executive does not pay the applicable monthly COBRA
premium for a particular month at any time during the eighteen (18) month period
and coverage is lost as a result, no further reimbursements will be paid by the
Company to the Executive pursuant to this subsection.

(ii) With respect to any RSUs held by the Executive that are unvested at the
time of his Termination Date, all such unvested Restricted Stock Units shall
vest and settle not later than sixty (60) days following his Termination Date.

 

7



--------------------------------------------------------------------------------

(iii) With respect to any PRUs held by the Executive that have not been released
to the Executive pursuant to the terms of the applicable PRU Agreement as of the
Termination Date shall be treated in accordance with the terms of the applicable
PRU Agreement as a termination of employment by reason of total and permanent
disability.

(b) Termination on Account of Death. Notwithstanding anything in this Agreement
to the contrary, if Executive’s employment terminates on account of death,
Executive shall be entitled to receive death benefits under any death benefit
program maintained by the Company that covers Executive, and Executive not
receive benefits pursuant to Sections 2 and 3 hereof, except that, subject to
the provisions of Section 5 hereof, the Executive shall be entitled to the
following benefits provided that Executive’s estate executes and does not revoke
the Release:

(i) With respect to any RSUs held by the Executive that are unvested at the time
of his death, all such unvested RSUs shall vest and settle not later than sixty
(60) days following his death.

(ii) With respect to any PRUs held by the Executive that have not been released
to the Executive pursuant to the terms of the applicable PRU Agreement as of his
death shall be treated in accordance with the terms of the applicable PRU
Agreement as a termination of employment by reason of death.

(c) Termination on Account of Cause. Notwithstanding anything in this Agreement
to the contrary, if Executive’s employment terminates by the Company on account
of Cause, Executive shall not receive benefits pursuant to Sections 2 and 3
hereof.

(d) Termination on Account of Voluntary Resignation Without Good Reason.
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment terminates on account of a resignation by Executive for no reason or
any reason other than on account of Good Reason, Executive shall not receive
benefits pursuant to Sections 2 and 3 hereof.

5. Release. Notwithstanding the foregoing, no payments or other benefits under
this Agreement shall be made unless Executive executes, and does not revoke, the
Company’s standard written release, substantially in the form as attached hereto
as Annex A, (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company (other than entitlements under the terms of this
Agreement or under any other plans or programs of the Company in which Executive
participated and under which Executive has accrued or become entitled to a
benefit) or a termination thereof, with such release being effective not later
than sixty (60) days following Executive’s Termination Date.

6. No Mitigation Obligation. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.

 

8



--------------------------------------------------------------------------------

7. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any subsidiary prior to or
following any Change in Control.

8. Tax Matters

(a) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

(b) Parachute Excise Tax. In the event that any amounts payable under this
Agreement or otherwise to Executive would (i) constitute “parachute payments”
within the meaning of section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or any comparable successor provisions and (ii) but for
this Subsection (b) would be subject to the excise tax imposed by section 4999
of the Code or any comparable successor provisions (the “Excise Tax”), then such
amounts payable to Executive hereunder shall be either:

(i) Provided to Executive in full; or

(ii) Provided to Executive to the maximum extent that would result in no portion
of such benefits being subject to the Excise Tax;

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. Unless the Company
and Executive otherwise agree in writing, any determination required under this
Subsection (b) shall be made in writing in good faith by a nationally recognized
accounting firm (the “Accountants”). In the event of a reduction in benefits
hereunder, the reduction of the total payments shall apply as follows, unless
otherwise agreed in writing and such agreement is in compliance with section
409A of the Code: (i) any cash severance payments subject to Section 409A of the
Code due under this Agreement shall be reduced, with the last such payment due
first forfeited and reduced, and sequentially thereafter working from the next
last payment, (ii) any cash severance payments not subject to Section 409A of
the Code due under this Agreement shall be reduced, with the last such payment
due first forfeited and reduced, and sequentially thereafter working from the
next last payment; (iii) any acceleration of vesting of any equity subject to
Section 409A of the Code shall remain as originally scheduled to vest, with the
tranche that would vest last (without any such acceleration) first remaining as
originally scheduled to vest; and (iv) any acceleration of vesting of any equity
not subject to Section 409A of the Code shall remain as originally scheduled to
vest, with the tranche that would vest last (without any such acceleration)
first remaining as originally scheduled to vest. For purposes of making the
calculations required by this Subsection (b), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of the
Code and other applicable legal authority. The Company and Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Subsection (b).
The Company shall bear all costs that the Accountants may reasonably incur in
connection with any calculations contemplated by this Subsection (b).

 

9



--------------------------------------------------------------------------------

If, notwithstanding any reduction described in this Subsection (b), the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of amounts payable under this Agreement or otherwise
as described above, then Executive shall be obligated to pay back to the
Company, within thirty (30) days after a final IRS determination or, in the
event that Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the Repayment Amount. The
“Repayment Amount” with respect to the payment of benefits shall be the smallest
such amount, if any, that is required to be paid to the Company so that
Executive’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) are maximized. The Repayment Amount
with respect to the payment of benefits shall be zero if a Repayment Amount of
more than zero would not result in Executive’s net after-tax proceeds with
respect to the payment of such benefits being maximized. If the Excise Tax is
not eliminated pursuant to this paragraph, Executive shall pay the Excise Tax.

Notwithstanding any other provision of this Subsection (b), if (i) there is a
reduction in the payment of benefits as described in this Subsection (b),
(ii) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if Executive’s benefits had not previously been
reduced), and (iii) Executive pays the Excise Tax, then the Company shall pay to
Executive those benefits which were reduced pursuant to this Subsection (b) as
soon as administratively possible after Executive pays the Excise Tax, so that
Executive’s net after-tax proceeds with respect to the payment of benefits are
maximized.

9. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment, severance or other agreement between the Executive
and the Company that relate to any matter that is also the subject of this
Agreement, and such provisions in such other agreements will be null and void.

 

10



--------------------------------------------------------------------------------

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
9(a) and 9(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 9(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

10. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five (5) business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at his principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

11. Section 409A of the Code.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with section 409A of the Code and regulations thereunder. If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed. Any amount payable under this Agreement that
constitutes deferred compensation subject to section 409A of the Code shall be
paid at the time provided under this Agreement or such other time as permitted
under section 409A of the Code. No interest will be payable with respect to any
amount paid within a time period permitted by, or delayed because of, section
409A of the Code. All payments to be made upon a termination of employment under
this Agreement that are deferred compensation may only be made upon a
“separation from service” under section 409A of the Code. For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.

(b) Payment Delay. To the maximum extent permitted under section 409A of the
Code, the severance benefits payable under this Agreement are intended to comply
with the “short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4), and
any remaining amount is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii);

 

11



--------------------------------------------------------------------------------

provided, however, any amount payable to Executive during the six (6) month
period following Executive’s Termination Date that does not qualify within
either of the foregoing exceptions and constitutes deferred compensation subject
to the requirements of section 409A of the Code, then such amount shall
hereinafter be referred to as the “Excess Amount.” If at the time of Executive’s
separation from service, the Company’s (or any entity required to be aggregated
with the Company under section 409A of the Code) stock is publicly-traded on an
established securities market or otherwise and Executive is a “specified
employee” (as defined in section 409A of the Code and determined in the sole
discretion of the Company (or any successor thereto) in accordance with the
Company’s (or any successor thereto) “specified employee” determination policy),
then the Company shall postpone the commencement of the payment of the portion
of the Excess Amount that is payable within the six (6) month period following
Executive’s Termination Date with the Company (or any successor thereto) for six
(6) months following Executive’s Termination Date with the Company (or any
successor thereto). The delayed Excess Amount shall be paid in a lump sum to
Executive within ten (10) days following the date that is six (6) months
following Executive’s Termination Date with the Company (or any successor
thereto). If Executive dies during such six (6) month period and prior to the
payment of the portion of the Excess Amount that is required to be delayed on
account of section 409A of the Code, such Excess Amount shall be paid to the
personal representative of Executive’s estate within sixty (60) days after
Executive’s death.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit. Any tax gross up
payments to be made hereunder shall be made not later than the end of
Executive’s taxable year next following Executive’s taxable year in which the
related taxes are remitted to the taxing authority.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of California, without giving effect to the
principles of conflict of laws of such State.

13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

14. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the

 

12



--------------------------------------------------------------------------------

other party hereto or compliance with any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, expressed or implied
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement. References to Sections are to
references to Sections of this Agreement. Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.

15. Board Membership. At each annual meeting of the Company’s stockholders prior
to the Termination Date, the Company will nominate Executive to serve as a
member of the Board. Executive’s service as a member of the Board will be
subject to any required stockholder approval. Upon the termination of
Executive’s employment for any reason, unless otherwise requested by the Board,
Executive agrees to resign from the Board (and all other positions held at the
Company and its affiliates), and Executive, at the Board’s request, will execute
any documents necessary to reflect his resignation.

16. Indemnification and D&O Insurance. Executive will be provided
indemnification to the maximum extent permitted by the Company’s and its
subsidiaries’ and affiliates’ Articles of Incorporation or Bylaws, including, if
applicable, any directors and officers insurance policies, with such
indemnification to be on terms determined by the Board or any of its committees,
but on terms no less favorable than provided to any other Company executive
officer or director and subject to the terms of any separate written
indemnification agreement.

17. Employee Benefits. Executive will be eligible to participate in the Company
employee benefit plans, policies and arrangements that are applicable to other
executive officers of the Company, as such plans, policies and arrangements may
exist from time to time and on terms at least as favorable as provided to any
other executive officer of the Company.

18. No Duplication of Benefits. The benefits provided to Executive in this
Agreement shall offset substantially similar benefits provided to Executive
pursuant to another Company policy, plan or agreement (including without
limitation the Symantec Corporation Executive Severance Plan and the Symantec
Corporation Executive Retention Plan).

19. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 2 and 3, will
survive any termination or expiration of this Agreement or the termination of
the Executive’s employment for any reason whatsoever

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

SYMANTEC CORPORATION By:

/s/ SCOTT C. TAYLOR

Name: Scott C. Taylor Title: EVP, General Counsel & Secretary EXECUTIVE

/s/ MICHAEL A. BROWN

Michael A. Brown

 

14



--------------------------------------------------------------------------------

Annex A

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between Symantec Corporation
(“Symantec”) and Michael Brown.

WHEREAS, you have agreed to enter into a release of claims in favor of Symantec
upon certain events specified in the Executive Employment Agreement by and
between Symantec and you;

NOW, THEREFORE, in consideration of the mutual promises made herein, Symantec
and you agree as follows:

1. Termination Date. This means the last day of your employment with Symantec.

2. Acknowledgement of Payment of Wages. You acknowledge that Symantec has paid
you all accrued wages, salary, bonuses, accrued but unused vacation pay and any
similar payment due and owing, with the exception of the payments and benefits
owed to you under the Executive Employment Agreement and/or under any
equity-based compensation awards.

3. Confidential Information. You hereby acknowledge that you are bound by all
confidentiality agreements that you entered into with Symantec and/or any and
all past and current parent, subsidiary, related, acquired and affiliated
companies, predecessors and successors thereto (which agreements are
incorporated herein by this reference), that as a result of your employment you
have had access to the Confidential Information (as defined in such
agreement(s)), that you will hold all such Confidential Information in strictest
confidence and that you may not make any use of such Confidential Information on
behalf of any third party. You further confirm that within five business days
following the Termination Date you will deliver to Symantec all documents and
data of any nature containing or pertaining to such Confidential Information and
that you will not take with you any such documents or data or any reproduction
thereof.

4. Release and Waiver of All Claims. You waive any limitation on this release
under California Civil Code Section 1542 which provides that a general release
does not extend to claims which a person does not know or suspect to exist in
his favor at the time of executing the release which, if known, must have
materially affected his/her decision to grant the release. In consideration of
the benefits provided in this Agreement, you release Symantec, and any and all
past, current and future parent, subsidiary, related and affiliated companies,
predecessors and successors thereto, as well as their officers, directors,
shareholders, agents, employees, affiliates, representatives, attorneys,
insurers, successors and assigns, from any and all claims, liability, damages or
causes of action whatsoever, whether known or unknown, which exist or may in the
future exist arising from or relating to events, acts or omissions on or before
the Effective Date of this Agreement, other than those rights which as a matter
of law cannot be waived.

 

15



--------------------------------------------------------------------------------

You understand and acknowledge that this release includes, but is not limited to
any claim for reinstatement, re-employment, damages, attorney fees, stock
options, bonuses or additional compensation in any form, and any claim,
including but not limited to those arising under tort, contract and local, state
or federal statute, including but not limited to Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Post Civil War Civil Rights Act
(42 U.S.C. 1981-88), the Equal Pay Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Labor Standards Act, the Family Medical Leave Act of
1993, the Uniformed Services Employment and Re-employment Rights Act, the
Employee Retirement Income Security Act of 1974, and the civil rights,
employment, and labor laws of any state and any regulation under such
authorities relating to your employment or association with Symantec or the
termination of that relationship.

You also acknowledge that you are waiving and releasing any rights you may have
under the Age Discrimination in Employment Act (ADEA) and that this waiver and
release is knowing and voluntary. You acknowledge that (1) you have been, and
hereby are, advised in writing to consult with an attorney prior to executing
this Agreement; (2) as consideration for executing this Agreement, you have
received additional benefits and compensation of value to which you would
otherwise not be entitled, and (3) by signing this Agreement, you will not waive
rights or claims under the Act which may arise after the execution of this
Agreement; and (4) you have twenty-one (21) calendar days within which to
consider this Agreement and in the event you sign the Agreement prior to 21days,
you do so voluntarily. Once you have accepted the terms of this Agreement, you
will have an additional seven (7) calendar days in which to revoke such
acceptance. To revoke, you must send a written statement of revocation to the
Vice President of Human Resources. If you revoke within seven (7) days, you will
receive no benefits under this Agreement. In the event you do not exercise your
right to revoke this Agreement, the Agreement shall become effective on the date
immediately following the seven-day (7) waiting period described above.

This release does not waive any rights you may have under any directors and
officers insurance or indemnity provision, agreement or policy in effect as of
the Termination Date, nor does it affect vested rights you may have under any
equity-based compensation plan, retirement plan, 401(k) plan or other benefits
plan.

5. No Pending or Future Lawsuits. You represent that you have no lawsuits,
claims, or actions pending in your name or on behalf of any other person or
entity, against Symantec or any other person or entity referred to herein. You
also represent that you do not intend to bring any claims on your own behalf or
on behalf of any other person or entity against Symantec or any other person or
entity referred to herein.

6. Resignation from Board. You agree that you will offer your resignation from
the Board of Directors effective upon your Termination Date. The Board may
accept or reject your offer of resignation within its sole and absolute
discretion.

7. Non disparagement. You agree that you will not, whether orally or in writing,
make any disparaging statements or comments, either as fact or as opinion, about
Symantec or its products and services, business, technologies, market position,
agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them.

 

16



--------------------------------------------------------------------------------

8. Additional Terms

 

A. Legal and Equitable Remedies. You agree that Symantec shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies Symantec may have at law or in equity for breach of this Agreement.

 

B. Attorney’s Fees. If any action at law or in equity is brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover from
the other party its reasonable attorneys’ fees, costs and expenses at trial or
arbitration and any appeal therefrom, in addition to any other relief to which
such prevailing party may be entitled.

 

C. Non-Disclosure. You agree to keep the contents, terms and conditions of this
Agreement confidential; provided, however that you may disclose this Agreement
with your spouse, attorneys, and accountants, or pursuant to subpoena or court
order. Any breach of this non-disclosure paragraph is a material breach of this
Agreement.

 

D. No Admission of Liability. This Agreement is not, and the parties shall not
represent or construe this Agreement, as an admission or evidence of any
wrongdoing or liability on the part of Symantec, its officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors or
assigns. Neither party shall attempt to admit this Agreement into evidence for
any purpose in any proceeding except in a proceeding to construe or enforce the
terms of this Agreement.

 

E. Entire Agreement. This Agreement along with the Executive Employment
Agreement, the Intellectual Property and Confidentiality Agreement, and your
written equity award agreements with Symantec, constitutes the entire agreement
between you and Symantec with respect to your separation from Symantec and
supersedes all prior negotiations and agreements, whether written or oral,
relating to its subject matter.

 

F. Modification/Successors. This Agreement may not be altered, amended,
modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, and that is duly executed
by you and an authorized representative of Symantec. This Agreement shall be
binding upon your heirs, executors, administrators and other legal
representatives and may be assigned and enforced by Symantec, its successors and
assigns.

 

G. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement or its application is held invalid, the invalidity
shall not affect other obligations, provisions, or applications of this
Agreement that can be given effect without the invalid obligations, provisions,
or applications.

 

H. Waiver. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this agreement or of the right to demand strict
performance in the future.

 

I. Governing Law and Jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of California. The exclusive
jurisdiction for any action to interpret or enforce this Agreement shall be the
State of California.

 

J. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
same instrument.

 

17



--------------------------------------------------------------------------------

K. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part of the Parties hereto, with
the full intent of releasing all claims. You acknowledge that:

 

  a. You have read this Agreement;

 

  b. You understand the terms and consequences of this Agreement and the
releases it contains;

 

  c. You have been advised to consult with an attorney prior to executing this
Agreement

 

  d. You knowingly and voluntarily agree to all the terms in this Agreement and;

 

  e. You knowingly and voluntarily intend to be bound by this Agreement.

 

Sign:

 

 

     Dated:      

 

     

Symantec Corporation

           

By

 

 

     Dated:      

 

     

 

18